Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Applicant’s amendment of 6 August 2021, in which claim 8 has been amended, is acknowledged.
Claims 8, 13, 15 are pending in the instant application. 
Claims 8, 13, 15 are being examined on their merits herein.
Response to arguments of 6 August 2021
On 7 April 2021, Applicant has amended independent claim 8 to be drawn to a method for treating limb ischemia in a premature infant in need thereof.
Applicant’s arguments (Remarks of 6 August 2021, pages 3-4) against the rejections of claims 8, 13, 15 under 35 U.S.C. 103 over Senthilkumar and Ulusoy, in view of Place, in further view of Samiee-Zafarghandy; and over Ng and Place, in further view of Samiee-Zafarghandy, have been considered.
Applicant argues (page 3, last paragraph) that Senthilkumar, Ulusoy, Place, Samiee-Zafarghandy, and Ng fail to teach the claimed method in an infant; and the safety assessment of sildenafil taught by Samiee-Zafarghandy Table 1, is to newborns and children, but not including premature infants, as recited by amended claim 8. In response, a modified rejection is made below, based on Applicant’s amendment of 6 August 2021.
Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Senthilkumar et al. (Arterioscler Thromb Vasc Biol 2007, 27, 1947-1954, cited in PTO-892 of 23 December 2020) and Ulusoy et al. (Annals of Plastic Surgery 2005, 55 (3), 292-296, cited in PTO-892 of 23 December 2020), in view of Place et al. (US 2004/0014761, cited in PTO-892 of 23 December 2020), in further view of Perez et al. (Clinical Therapeutics 2015, 37, 11, 2598-2607, cited in PTO-892).
 	Senthilkumar (Arterioscler Thromb Vasc Biol 2007, 27, 1947-1954) teaches a method of treating limb ischemia in a patient in need thereof comprising administering to the patient a pharmaceutical composition comprising sildenafil and a pharmaceutically acceptable carrier. Senthilkumar teaches that, in a mouse hind limb ischemia model, administration of sildenafil 
Senthilkumar teaches (page 1948, right column, third paragraph) oral administration of sildenafil 40 g/ml in sterile drinking water to mice. 
Senthilkumar does not teach that the sildenafil pharmaceutical composition is a gel, transdermal patch, cream or paste, applied topically to an ischemic location of the patient, using a gauze and warming the ischemic location for 30 min, where sildenafil is present at the concentrations as in instant claim 8, nor does he teach that the composition comprises the pharmaceutical carriers of instant claim 13 and is applied in 1 mm thickness, as in instant claim 15.
Senthilkumar does not teach the method in a premature infant, as in the instant claims.

Ulusoy et al. (Annals of Plastic Surgery 2005, 55 (3), 292-296) teach a method of treating/preventing tissue/skin ischemia, increasing vascular density and decreasing skin necrosis by administration of sildenafil topically to the skin using fibrin glue as a gel/paste, in a rat ischemic skin flap model. 
Ulusoy teaches (page 293, left column, first paragraph under Surgical procedure) administering a pharmaceutical composition comprising 2.5 mg of sildenafil mixed in 0.5 ml of fibrin glue, which corresponds to 5 mg sildenafil/ml composition, which is within the range in instant claim 8. 
Ulusoy teaches that topical administration to the skin of a gel composition of sildenafil in fibrin glue results in an increase in microvessel density (Figure 3, Group IV treatment with 2.5 
Ulusoy teaches (Abstract) that the decrease in skin necrosis was statistically significant in Group V and Group IV, and histologic examination revealed significant increased vascular density in Groups IV and V compared to Groups II and II (fibrin glue only).
Ulusoy teaches that adequate blood flow during the first 12 months after flap elevation is critical; immediate vasospasm after flap elevation and reperfusion injury should be intervened with to prevent ischemia leading to necrosis of the flap.
Ulusoy teaches (page 295, left column, last two paragraphs) that sidelnafil was combined with fibrin glue to maintain higher drug concentrations in the site of injury and to reduce systemic adverse effects such as systemic hypotension; fibrin glue is used for sustained drug release. 
Ulusoy does not teach that the pharmaceutical composition comprises any pharmaceutical carriers of instant claim 13.
Ulusoy does not teach the method in a premature infant, as in the instant claims.

Place (US 2004/0014761) teaches ([0096], Example 1) a cream formulation prepared for topical administration of sildenafil, said cream comprising beeswax and Carbopol®934 (polyacrylic acid) as pharmaceutical carriers, as in instant claim 13. The concentration of sildenafil in the cream is approx. 5 mg/mL, which is within or close to the upper concentration range in instant claim 8. 


 
It would have been obvious to a person of ordinary skill in the art to use the teachings of Senthilkumar, Ulusoy, and Place to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer sildenafil to treat limb ischemia because Senthilkumar teaches that sildenafil is effective in a method of treating limb ischemia in a mouse model, and Ulusoy teaches that sildenafil is effective to decrease skin necrosis and to increase vascular density in a rat ischemic skin flap model. As such, the person of ordinary skill in the art would have administered sildenafil in a pharmaceutical composition to treat limb ischemia with the expectation to see therapeutic effect. Further, the person of ordinary skill would have administered sildenafil as a gel/paste, because Ulusoy teaches topical administration to the skin of sildenafil as a gel/paste. 
The person of ordinary skill of the art would have used a gel/cream formulation taught by Place, in the method of treating limb ischemia taught by Senthilkumar, with the expectation that topical administration to the skin of such a gel/cream containing the same active compound, sildenafil, will result in therapeutic effect. 
  	It would have been obvious to a person of ordinary skill in the art to use the teachings of Senthilkumar and Place to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer sildenafil as a cream/ gel, in the method of treating limb ischemia taught by Senthilkumar, because choosing a different administration route for a known drug (sildenafil), in a known method of treatment (treating limb ischemia), such as topical administration to the skin using a gel/cream is a routine step, well within the skill of the artisan. 
Further, the person of ordinary skill in the art would have applied the cream or gel of sildenafil to the skin of the patient, and would have measured the area of application, to calculate the amount of sildenafil applied per surface area of skin in the method of treatment.
Applying the cream topically to the skin to the ischemic location/site using a gauze, warming the location to allow for better skin penetration of the drug and to improve blood flow at the site and repeating the steps in order to achieve therapeutic effect, and optimizing the thickness (as in instant claim 15) of the layer of cream in order to achieve therapeutic effect, are steps well within the skill of the artisan.
The person of ordinary skill in the art would have been motivated to administer a sildenafil pharmaceutical composition to a premature infant, because Perez teaches that sildenafil is administered off label to premature infants.
 	As such, claims 8, 13, 15 are rejected as prima facie obvious.

Claims 8, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (Can J Plast Surg 2010, 18 (1), e5-e9, cited in PTO-892 of 23 December 2020) and Place et al. (US 2004/0014761, cited in PTO-892 of 23 December 2020), in further view of Perez et al. (Clinical Therapeutics 2015, 37, 11, 2598-2607, cited in PTO-892).
Ng et al. (Can J Plast Surg 2010, 18 (1), e5-e9) teach a method of treating a human patient with ischemia of the hand (page e5, left column, last paragraph) by administering to the 
Ng teaches (page e6, right column, second paragraph) that administration of sildenafil 50 mg tablets, orally, to a patient suffering from hand ischemia (sensation of coldness with blue discoloration affecting all digits at both hands, page e6, right column, first paragraph) resulted in ischemic symptoms disappearing within hours.
Ng does not teach that the pharmaceutical composition comprising sildenafil is a cream, gel, or paste, applied topically to an ischemic location of the patient, using a gauze and warming the ischemic location for 30 min, where sildenafil is present at the concentrations as in instant claim 8, nor does he teach that the composition comprises the pharmaceutical carriers of instant claim 13 and is applied in 1 mm thickness, as in instant claim 15.
Ng does not teach that the patient is a premature infant, as in the instant claims.

Place (US 2004/0014761) teaches ([0096], Example 1) a cream formulation prepared for topical administration of sildenafil, said cream comprising beeswax and Carbopol®934 (polyacrylic acid) as pharmaceutical carriers, as in instant claim 13. The concentration of sildenafil in the cream is approx. 5 mg/mL, which is within or close to the upper concentration range in instant claim 8. 
Perez et al. (Clinical Therapeutics 2015, 37, 11, 2598-2607) teaches that sildenafil is administered off label to premature infants.

 	It would have been obvious to a person of ordinary skill in the art to use the teachings of Ng and Place to arrive at the instant invention. The person of ordinary skill in the art would have 
Further, the person of ordinary skill in the art would have applied the cream or gel of sildenafil to the skin of the patient, and would have measured the area of application, to calculate the amount of sildenafil applied per surface area of skin in the method of treatment.
Applying the cream topically to the skin to the ischemic location/site using a gauze, warming the location to allow for better skin penetration of the drug and to improve blood flow at the site and repeating the steps in order to achieve therapeutic effect, and optimizing the thickness (as in instant claim 15) of the layer of cream in order to achieve therapeutic effect, are steps well within the skill of the artisan.
The person of ordinary skill in the art would have been motivated to administer a sildenafil pharmaceutical composition to a premature infant, because Perez teaches that sildenafil is administered off label to premature infants	
 	As such, claims 8, 13, 15 are rejected as prima facie obvious.

Conclusion
Claims 8, 13, 15 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627